DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the precast concrete" pavement panel in line 12.  There is insufficient antecedent basis for this limitation in the claim, as no precast concrete pavement panel is previously recited. It is assumed the precast pavement panel is a precast concrete pavement panel. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynes (4,781,006).
Haynes (Fig. 3) discloses a precast concrete pavement panel (the prefabricated concrete building wall panels are pavement panels when oriented horizontally) having:
a first end (left), a second end (right) that is disposed substantially opposite to the first end, a top surface (the exposed surface in Fig. 3), and a bottom surface (the side opposite the exposed side);
a plurality of cross members (36) that are embedded within, and that extend between the first end and the second end of, the precast panel;
an opening (34) defined in the precast pavement panel such that the opening opens from the first end and the top surface of the panel; and
a fastening member (10) having a first (proximal) portion that is anchored within the panel and a second (distal) portion that extends from the first portion and into the opening so as to terminate within the opening, before the first end of the precast concrete panel (Fig. 3).

Allowable Subject Matter
Claim 1 (and corresponding method claim 18) is allowed at least because while the Sanders fastening member 40 has a first portion that is anchored within the precast pavement panel, the second portion does not and would not extend from the first portion and into the first opening so as to terminate within the first opening because dowels 40 are only for “where a series of such panels 10 are utilized to repair a large gap in the road surface”, dowels termination in the opening not interconnecting adjacent panels. In addition, Sanders does not teach a length of the second portion of the fastening member and a length of the second part of the first anchor member run adjacent to each other within the first opening because Sanders does not even apparently teach dowels 40 and dowels D ever dwelling in the opening at the same time, as dowels 40 are only for “where a series of such panels 10 are utilized to repair a large gap in the road surface”, and as such, dowels 40 are only used when one panel is adjacent another, in which case roadway-located dowels would be on the opposite panel side.
Claim 12 (and corresponding method claim 21) is allowed at least because while Sanders fastening member 40 has a first portion that is anchored within the precast pavement panel, the second portion does not and would not extend from the first portion into the first opening, wherein the second portion comprises a first enlarged head that is disposed in the first opening  because dowels 40 are only for “where a series of such panels 10 are utilized to repair a large gap in the road surface”, dowels termination in the opening not interconnecting adjacent panels as required. In addition, Sanders does not teach a length of the second portion of the fastening member and a length of the second part of the first anchor member run adjacent to each other within the first opening because Sanders does not even apparently teach dowels 40 and dowels D ever dwelling in the opening at the same time, as dowels 40 are only for “where a series of such panels 10 are utilized to repair a large gap in the road surface”, and as such, dowels 40 are only used when one panel is adjacent another, in which case roadway-located dowels would be on the opposite panel side. Finally, including cross members embedded within, and that extend between the first end and the second end of, the Sanders precast pavement panel would not be obvious because ESL teaches against such a modification (page 24). 
Claim 23 is allowed at least because Aggregate Research in view of Stuchell does not teach the claimed strengthening members, especially in the claimed configuration. 
Claim 24 is allowed at least because the enlarged head 32 in Crone is disposed in an opposite orientation to that claimed. 
Response to Arguments
Applicant’s arguments with respect to claims 23 and 24 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Applicant’s arguments with respect to claim 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL J KENNY/               Examiner, Art Unit 3633     

/BRENT W HERRING/               Primary Examiner, Art Unit 3633